DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ravinoothala et al (2020/0274797) and further in view of Dutti et al (U.S. 2015/0229512).

1. 	As per claim 1 Ravinoothala disclosed configuration method for implementation in a network comprising a plurality of devices and using a dynamic routing protocol, the configuration method comprising: by a first device of the network, a first control message comprising configuration elements for activation of the dynamic routing protocol in the network; configuring, by the first device, session establishment parameters according to said dynamic routing protocol used by the first device based on configuration elements comprised in the first message; if the configuration elements [205-215 Service Routers] comprised in the first message comprise at least one session management instruction according to said dynamic routing protocol [When selecting the gateway host machines to implement these interfaces, a network controller of some embodiments selects one of the gateway host machines to also implement a dynamic routing protocol control plane] (Paragraph. 0022), executing, by the first device, said at least one management instruction; and  if the configuration elements comprised in the first message comprise a setpoint for the propagation of the configuration elements in the network, the setpoint defining the devices of the network to which the first device must propagate the configuration elements sending [In some embodiments, all of the gateway host machines that implement centralized components for a logical router are configured with the ability to run the dynamic routing protocol control plane. The protocol stack running on the selected gateway host machine operates as the master, and only if that machine fails does one of the others take over. In this case, the standby control plane takes over in a manner similar to graceful restart for a standard router. That is, the newly-determined master would indicate to the physical external router (through packets sent from the several centralized routing components) to send all of its routes, which would enable the control plane to recalculate the updated routing tables for the centralized components] (Paragraph. 0007).

However Ravinoothala did not disclose in detail by the first device in accordance with said propagation setpoint, at least one second control message to at least one second device of the network, this second control message comprising all or part of the configuration elements comprised in the first message.  

In the same field of endeavor Dutti disclosed, according to another aspect of the present invention, there is provided a node of a network, the node comprising one or more configuration parameters that can be changed, whereby the one or more configuration parameters correspond to configuration parameters that are also to be changed in at least one other node of the network. The node comprises a receiving unit coupled to receive a routing protocol message, a processing unit adapted to extract a configuration command signal contained in the routing protocol message, wherein the processing unit is further adapted to change the one or more configuration parameters of the node based on the extracted configuration command signal (Dutti, Paragraph. 0017).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated according to another aspect of the present invention, there is provided a node of a network, the node comprising one or more configuration parameters that can be changed, whereby the one or more configuration parameters correspond to configuration parameters that are also to be changed in at least one other node of the network. The node comprises a receiving unit coupled to receive a routing protocol message, a processing unit adapted to extract a configuration command signal contained in the routing protocol message, wherein the processing unit is further 

2. 	As per claim 2 Ravinoothala-Dutti disclosed wherein [To begin operation and establish adjacency with the external routers, in some embodiments the SR on which the BGP control plan operates initiates routing protocol sessions with each external router to which the SRs connect] (Ravinoothala, Paragraph. 0059).  

3. 	As per claim 3 Ravinoothala-Dutti disclosed wherein said at least one second message is a session establishment message according to said routing protocol (Dutti, Paragraph. 0015).  

4. 	As per claim 4 Ravinoothala-Dutti disclosed wherein said at least one session management instruction comprises at least one setpoint among: -5- - a setpoint to establish a session according to said routing protocol with all the devices of the network in direct relation; - a setpoint to establish a session according to said routing protocol with all the devices of the network in direct relation via a predetermined interface (Ravinoothala, Paragraph 0015); a setpoint intended to be applied by at least one device of the network to establish a session according to said routing protocol with all the devices of the network in direct relation and which belong to the same hierarchical level in the network; and - a setpoint to establish a session according to said routing protocol with at least one device whose routing identifier is included in said setpoint (Dutti, Paragraph. 0032).  

5. 	As per claim 5 Ravinoothala-Dutti disclosed wherein the configuration elements comprised in the first message comprise an autonomous system number to be used by the first device and/or at least one predefined range of values for the selection of autonomous system numbers that can be used by devices of the network (Ravinoothala, Paragraph. 0061).  

6. 	As per claim 6 Ravinoothala-Dutti disclosed wherein the configuration elements comprised in the first message further comprise at least one among: - a cluster size for at least one hierarchical level of the network; - a type of routes to be advertised by 

7. 	As per claim 7 Ravinoothala-Dutti disclosed comprising detecting that one said second device is already configured for the activation of the routing protocol, said detecting leading to a cancellation of the step of sending of the second message to this second device (Ravinoothala, Paragraph. 0026).  

8. 	As per claim 8 Ravinoothala-Dutti disclosed comprising tecting leading to maintaining the sending of the second message to this second device, the second message containing only information likely to be used by the neighbors of the second device (Ravinoothala, Paragraph. 0061).  

9. 	As per claim 9 Ravinoothala-Dutti disclosed wherein said routing protocol is the BGP protocol (Border Gateway Protocol) (Ravinoothala, Paragraph. 0061).  


11. 	As per claim 11 Ravinoothala disclosed non-transitory computer-readable recording medium [When selecting the gateway host machines to implement these interfaces, a network controller of some embodiments selects one of the gateway host machines to also implement a dynamic routing protocol control plane] (Paragraph. 0022); configure, by the first device, session establishment parameters according to said dynamic routing protocol used by the first device based on configuration elements comprised in the first message; - if the configuration elements comprised in the first message comprise at least one session management instruction according to said dynamic routing protocol, execute, by the first device, said at least one management instruction; and - if the configuration elements comprised in the first message comprise a setpoint for the propagation of the configuration elements in the the setpoint defining the devices of the network to which the first device must propagate the configuration elements send, by the first device in accordance with said setpoint [In some embodiments, all of the gateway host machines that implement centralized components for a logical router are configured with the ability to run the dynamic routing protocol control plane. The protocol stack running on the selected gateway host machine operates as the master, and only if that machine fails does one of the others take over. In this case, the standby control plane takes over in a manner similar to graceful restart for a standard router. That is, the newly-determined master would indicate to the physical external router (through packets sent from the several centralized routing components) to send all of its routes, which would enable the control plane to recalculate the updated routing tables for the centralized components] (Paragraph. 0007).

However Ravinoothala disclosed at least one second control message to at least one second device of the network, this second control message comprising all or part of the configuration elements comprised in the first message.  

In the same field of endeavor Dutti disclosed, according to another aspect of the present invention, there is provided a node of a network, the node comprising one or more configuration parameters that can be changed, whereby the one or more configuration parameters correspond to configuration parameters that are also to be changed in at least one other node of the network. The node comprises a receiving unit coupled to receive a routing protocol message, a processing unit adapted to extract a configuration command signal contained in the routing protocol message, wherein the processing unit is further adapted to change the one or more configuration parameters of the node based on the extracted configuration command signal (Dutti, Paragraph. 0017).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated according to another aspect of the present invention, there is provided a node of a network, the node comprising one or more configuration parameters that can be changed, whereby the one or more configuration parameters correspond to configuration parameters that are also to be changed in at least one other node of the network. The node comprises a receiving unit coupled to receive a routing protocol message, a processing unit adapted to extract a configuration command signal contained in the routing protocol message, wherein the processing unit is further adapted to change the one or more configuration parameters of the node based on the 


12. 	As per claim 12 Ravinoothala disclosed a device [When selecting the gateway host machines to implement these interfaces, a network controller of some embodiments selects one of the gateway host machines to also implement a dynamic routing protocol control plane] (Paragraph. 0022), execute said at least one management instruction; and if the configuration elements comprised in the first message comprise a setpoint for the propagation of the configuration elements in the network, the setpoint defining the devices of the network to which the first device must propagate the configuration elements, send at least one second control message to at least one second device of the network in accordance with said setpoint [In some embodiments, all of the gateway host machines that implement centralized components for a logical router are configured with the ability to run the dynamic routing protocol control plane. The protocol stack running on the selected gateway host machine operates as the master, and only if that machine fails does one of the others take over. In this case, the standby control plane takes over in a manner similar to graceful restart for a standard router. That is, the newly-determined master would indicate to the physical external router (through packets sent from the several centralized routing components) to send all of its routes, which would enable the control plane to recalculate the updated routing tables for the centralized components] (Paragraph. 0007).

However Ravinoothala did not disclose in detail said second control message comprising all or part of the configuration elements comprised in the first message.  



It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated according to another aspect of the present invention, there is provided a node of a network, the node comprising one or more configuration parameters that can be changed, whereby the one or more configuration parameters correspond to configuration parameters that are also to be changed in at least one other node of the network. The node comprises a receiving unit coupled to receive a routing protocol message, a processing unit adapted to extract a configuration command signal contained in the routing protocol message, wherein the processing unit is further adapted to change the one or more configuration parameters of the node based on the extracted configuration command signal as taught by Dutti in the method and system of Ravinoothala to increase productivity and reduce latency.


13.	 As per claim 13 Ravinoothala-Dutti disclosed able to gradually propagate configuration elements related to the activation of the routing protocol in the network (Ravinoothala, Paragraph. 0026).  

14. 	As per claim 14 Ravinoothala-Dutti disclosed further including a controller 

15. 	As per claim 15 Ravinoothala-Dutti disclosed further including at least one additional device .  


Response to Arguments

16.	Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

A.	Applicant argued that prior art did not disclose, “if the configuration elements comprised in the first message comprise a setpoint for the propagation of the configuration elements in the network, the setpoint defining the devices of the network to which the first device must propagate the configuration elements, sending by the first device in accordance with said setpoint, at least one second control message to at least one second device of the network, said control message comprising all or part of the configuration elements comprised in the first message”. 

As to applicant’s argument Ravinoothala disclosed, “In some embodiments, all of the gateway host machines that implement centralized components for a logical router are configured with the ability to run the dynamic routing protocol control plane. The protocol stack running on the selected gateway host machine operates as the master, and only if that machine fails does one of the others take over. In this case, the standby control plane takes over in a manner similar to graceful restart for a standard router. That is, the newly-determined master would indicate to the physical external router (through packets sent from the several centralized routing components) to send all of its 



Applicant argued that prior art did not disclose configuration method for implementation in a network comprising a plurality of devices and using a dynamic routing protocol, this configuration method comprising: by a first device of the network, a first control message comprising configuration elements for activation of the dynamic routing protocol in the network; configuring, by the first device, session establishment parameters according to said protocol used by the first device from configuration elements comprised in the first message.

As to applicant’s argument Ravinoothala disclosed, “Having selected host machines and generated the required configuration data, the process then distributes (at 425) the SR configuration data for the various SRs to each of the selected host machines and (at 430) the dynamic routing protocol configuration and SR location information to the particular host machine selected to operate the dynamic routing protocol control plane” (Paragraph. 0053).


Applicant argued that prior art did not disclose, “the instructions configure the first device to: receive, by the first device of the network, a first control 





As to applicant’s argument Ravinoothala disclosed, “Having selected host machines and generated the required configuration data, the process then distributes (at 425) the SR configuration data for the various SRs to each of the selected host machines and (at 430) the dynamic routing protocol configuration and SR location information to the particular host machine selected to operate the dynamic routing protocol control plane (Paragraph. 0053)”.

 
 
 
 Conclusion

17.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

18.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on (571)-272-8328. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADNAN M MIRZA/Primary Examiner, Art Unit 2443